t c summary opinion united_states tax_court esther ruth ferris petitioner v commissioner of internal revenue respondent docket no 2257-04s filed date esther ruth ferris pro_se john w strate for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks a review under sec_1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure relief from joint liability with respect to her federal_income_tax more specifically the issue is whether petitioner’s claim for sec_6015 relief is barred based on respondent’s determination that petitioner’s claim for relief was filed more than years after the first collection activity was undertaken toward collection of petitioner’s unpaid tax some of the facts were stipulated those facts with the annexed exhibits are so found and are made a part hereof petitioner’s legal residence at the time the petition was filed was modesto california for the year petitioner filed a joint federal_income_tax return with her spouse george a ferris she and mr ferris were divorced in date on the income_tax return petitioner and mr ferris reported gross_income of dollar_figure consisting of wage and salary income of dollar_figure and other income from two trade_or_business activities she and mr ferris independently conducted the return showed a tax of dollar_figure and federal_income_tax withholdings of dollar_figure the return also included a computation of dollar_figure as an estimated_tax penalty except for the dollar_figure in tax withholding no other_payments were made with the return no adjustments were made to the return the tax was assessed and no notice_of_deficiency was issued with respect to the return petitioner overpaid her taxes in the amount of dollar_figure that overpayment was applied to the unpaid tax_liability for the year petitioner also overpaid her tax and the dollar_figure overpayment for that year was applied to the tax_liability additional payments were thereafter made however the dates and amounts of such payments are not material to the issue in this case on date petitioner filed form_8857 request for innocent spouse relief that form was received by the innocent spouse division of the irs on date on date respondent mailed to petitioner a final notice denying her request for relief from joint liability under sec_6015 petitioner then filed her petition for relief in this court respondent’s position is that petitioner’s request for relief from joint liability under sec_6015 was not filed timely because the form_8857 she filed was filed more than years from the date of the first collection activity that occurred in the collection of her tax which bars petitioner from relief sec_1_6015-5 income_tax regs the 2pursuant to rule mr ferris was served with notice of the filing of the petition in this case and his right to intervene mr ferris has not filed a notice of intervention nor did he appear at trial sec_1_6015-5 income_tax regs is applicable for all elections under sec_6015 filed on or after date sec_1_6015-9 income_tax regs collection activity respondent relies on is the offset by respondent of petitioner’s overpayment_of_tax for the year in the amount of dollar_figure which was applied to petitioner’s taxes the year for which petitioner is claiming relief under sec_6015 the offset by respondent of a tax overpayment of another year toward payment of a tax_liability for a year to which sec_6015 relief is sought has been held to be a collection activity for purposes of sec_6015 121_tc_290 hall v commissioner tcmemo_2004_170 in this case on date respondent applied or offset dollar_figure of an overpayment of petitioner’s tax toward payment of her unpaid tax petitioner’s form_8857 for relief from joint liability was filed on date which is more than years from the date of the offset that offset as noted above constituted a collection activity there is nothing in the record showing that petitioner was ever advised or notified by respondent of the offset it is fair to conclude that no notice of the offset was issued to petitioner because respondent argues in a trial memorandum that notice of the offset was not necessary under revproc_2000_15 2000_1_cb_447 this court held to the contrary in 123_tc_314 we have not previously been faced with the commissioner’s reliance on the 2-year limitation period when the commissioner took an inconsistent_position in failing to provide the collection-related notice required by rra sec_3501 in this case respondent’s treatment of the offset as a collection action coupled with his failure to send petitioner notice of her sec_6015 rights as required by rra sec_3501 resulted in petitioner’s failure to seek sec_6015 relief within years after the first collection action because she did not know of her rights the problem here is not with the language of the revenue_procedure per se but that the revenue_procedure has been interpreted in this case in a fashion inconsistent with respondent’s application of the public law and that interpretation causes a result that is inconsistent with the statutory scheme it would be inequitable if respondent could prevent review of a request for relief under sec_6015 by failing to inform petitioner of her right to relief in defiance of a congressional mandate such a result would be contrary to the very purpose of sec_6015 which is to relieve inequitable situations involving joint liabilities respondent’s administrative interpretations are given little weight when inconsistent with a statutory scheme 455_us_16 fec v democratic senatorial campaign comm 454_us_27 revproc_2000_15 sec_5 should not be applied in a manner which frustrates the legislative intent of sec_6015 and the related public law it follows therefore that there was an abuse_of_discretion by respondent in denying petitioner’s request for relief under sec_6015 on the ground that the 2-year limitation period applied since there was no analysis or evaluation by respondent of petitioner’s claim for sec_6015 relief there was an abuse_of_discretion by respondent petitioner therefore is entitled to consideration of her claim for such relief the procedure for that process was recently addressed by this court in 124_tc_220 as follows in certain specific cases where statutory provisions reserve jurisdiction to the commissioner a case can also be remanded to the commissioner’s appeals_office under sec_6320 and sec_6330 this court may consider certain collection actions taken or proposed by the commissioner’s appeals_office under paragraph of sec_6330 the commissioner’s appeals_office retains jurisdiction with respect to the determination made under sec_6330 as part of the process a case may be remanded to the appeals_office for further consideration see eg parker v commissioner tcmemo_2004_226 the situation is different however in a sec_6015 proceeding which is sometimes referred to as a stand alone case although entitled petition for review by tax_court sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section the right to petition is in addition to any other remedy provided by law and is conditioned upon meeting the time constraints prescribed in sec_6015 and ii even if the commissioner fails to do anything for months following the filing of an election for relief where there is nothing to review the individual may bring an action in this court see sec_6015 e a i ii a petition for a decision as to whether relief is appropriate under sec_6015 is generally not a review of the commissioner’s determination in a hearing but is instead an action begun in this court there is in sec_6015 no analog to sec_6330 granting the court jurisdiction after a hearing at the commissioner’s appeals_office fn refs omitted pursuant to friday v commissioner supra pincite this case will be returned to the court’s general docket for trial in due course if however the parties desire to consider the case at the administrative level the court will consider any motion to that effect reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
